The Statute makes it mandatory on the Commission to award proper and equitable compensation in case of serious facial or head disfigurement.  Stanley v. Hyman-Michaels, 222 N.C. 257,22 S.E.2d 570 (1942).
Further, the General Assembly made provision for compensation for disfigurement of the head and body in separate subdivisions, and made compensation for head disfigurement mandatory and compensation for bodily disfigurement discretionary.  Arrington v.Stone  Webster Corp., 264 N.C. 38, 140 S.E.2d 759 (1965).
In my opinion the plaintiff has sustained a serious facial injury and the award of compensation is mandatory.  The record reveals plaintiff has a facial scar and it causes a stinging sensation to plaintiff's face.  The plaintiff personally appeared before this panel of the Full Commission and the scar he had sustained is visible and is permanent.
For these reasons stated above, I must respectfully DISSENT from the majority's decision in this case.
                                  S/ _____________________ COY M. VANCE COMMISSIONER
CMV/cnp/mj 11/12/96